Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
 
	Claims Status:
	Claims 1-28 have been cancelled.
	Claims 29-39 are new.

Withdrawn rejections
Applicant's 1.132 Declaration, amendments and arguments filed 2/25/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 16-28 were rejected under 35 U.S.C. 103(a) as being unpatentable over Berndl et al. (20090028938) and Mallon, C.B. (WO 2009061815) and METHOCEL Cellulose Ethers Technical Handbook (September 2002, 32 pages). Applicant has cancelled these claims rendering the rejection moot.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Declaration under 37 CFR 1.132 by Dr. Oliver Petermann and Applicant’s arguments are sufficient place the application in condition for allowance. Applicant has shown that a cellulose ether within the claimed DS, MS and viscosity parameters decomposed at 195° C, which temperature is taught by the prior art of Berndl et al. (US 20090028938). It would then appear that it is critical to conduct the extrusion process at a temperature of 190° C or below for cellulose ethers of 1.20-2.33 mPa-s and the instantly claimed DS and MS values. Applicant has tested values inside and outside the claimed range viscosity range and inside and outside of the claimed temperature range. MPEP 716.02(d)(II) states: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” It appears that Applicant has fulfilled that aspect of their burden. As to the question of the claimed subject matter being commensurate in scope with the showing, the Federal Circuit explained in In re Huai-Hung Kao (639 F.3d 1057, 1068 (Fed. Cir. 2011): “Evidence of secondary considerations must be reasonably commensurate with the scope of the claims. See In re Tiffin, 58 CCPA 1420, 448 F.2d 791, 792 (1971); In re Hiniker, 150 F.3d 1362, 1369 (Fed. Cir.1998). This does not mean that an applicant is required to test every embodiment within the scope of his or her claims. If an applicant demonstrates that an embodiment has an unexpected result and provides an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner, this will generally establish that In re Greenfield, 571F.2d1185, 1189 (CCPA 1978) (concluding that evidence of secondary considerations was not  commensurate with the scope of the claims where that evidence related to a single compound and there was no adequate basis to conclude that other compounds included within the scope of the claims would exhibit the same behavior); In re Cescon, 474 F.2d 1331, 1334 (CCPA 1973) (concluding that, although not every compound within the scope of the claims was tested, the evidence of secondary considerations was sufficient where evidence showed a correlation and there was no factual basis to expect the compounds to behave differently in different environments).” In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011). In the instant case, the Examiner has no factual basis to expect the other claimed cellulose ether compounds within the claimed subject matter to behave differently. The Examiner does not have factual evidence to contest Applicant’s showing. Therefore, the claims are reasonably commensurate in scope with the showing and the ordinary artisan could not have predicted the criticality of this temperature for this sub-genus of cellulose ethers from the art of record. Accordingly, claims 29-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Claims 29-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613